Order reversed on the facts and as a matter of discretion, with $10 costs and disbursements, and motion granted, with $10 costs. Memorandum: Eliminating from consideration the convenience of witnesses who are plaintiff’s employees, and his expert witnesses, there is no preponderance of witnesses for either party. Under such circumstances, the controlling factor is that the cause of action arose in Genesee County. (See Gruber v. Alpert, 257 App. Div. 1007, and Wilson v. Winco Estates, 266 App. Div. 795.) All concur. (Appeal from an order of Seneca Special Term, denying defendants’ motion for change of place of trial from Seneca County to Genesee County.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.